
	

113 S1058 IS: Creating a Reliable Environment for Veterans' Dependents Act
U.S. Senate
2013-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1058
		IN THE SENATE OF THE UNITED STATES
		
			May 23, 2013
			Mr. Heller (for himself
			 and Mrs. Murray) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to authorize per
		  diem payments under comprehensive service programs for homeless veterans to
		  furnish care to dependents of homeless veterans, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Creating a Reliable Environment for
			 Veterans' Dependents Act.
		2.Authorization of per
			 diem payments for furnishing care to dependents of certain homeless
			 veteransSection 2012(a) of
			 title 38, United States Code, is amended by adding at the end the following new
			 paragraph:
			
				(4)Services for which a recipient of a grant
				under section 2011 of this title (or an entity described in paragraph (1)) may
				receive per diem payments under this subsection may include furnishing care for
				a dependent of a homeless veteran who is under the care of such homeless
				veteran while such homeless veteran receives services from the grant recipient
				(or
				entity).
				.
		
